MEMORANDUM **
Petitioner Manuel Salvador Santos-Perez appeals the Board of Immigration Appeals’ (“BIA”) final order of removal. We have jurisdiction under 8 U.S.C. § 1252. We affirm.
We review the BIA’s summary dismissals for appropriateness. Casas-Chavez v. INS, 300 F.3d 1088, 1089 (9th Cir.2002). On his Notice of Appeal form (EOIR-26), the petitioner did not set forth the specific grounds for his appeal. Instead, he offered some conclusory statements and indicated that he would file a brief in support of his appeal. However, he neither filed a brief nor offered an explanation for his failure to do so. Summary dismissal was therefore appropriate under 8 C.F.R. § 1003.1(d)(2)(i)(E) (formerly 8 C.F.R. § 3.1(d)(2)(i)(D)). See Singh v. Ashcroft, 361 F.3d 1152, 2004 WL 527859, at *3 (9th Cir. March 18, 2004).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.